

 S2683 ENR: Federal Aviation Administration Veteran Transition Improvement Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2683IN THE SENATE OF THE UNITED STATESAN ACTTo include disabled veteran leave in the personnel management system of the Federal Aviation
 Administration.1.Short titleThis Act may be cited as the Federal Aviation Administration Veteran Transition Improvement Act of 2016.2.Inclusion of disabled veteran leave in Federal Aviation Administration per­son­nel management system(a)In generalSection 40122(g)(2) of title 49, United States Code, is amended—(1)in subparagraph (H), by striking ; and and inserting a semicolon;(2)in subparagraph (I)(iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(J)subject to paragraph (4) of this subsection, section 6329, relating to disabled veteran leave..(b)Certification of leaveSection 40122(g) of such title is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Certification of disabled veteran leaveIn order to verify that leave credited to an employee pursuant to paragraph (2)(J) is used for treating a service-connected disability, that employee shall, notwithstanding section 6329(c) of title 5, submit to the Assistant Administrator for Human Resource Management of the Federal Aviation Administration certification, in such form and manner as the Administrator of the Federal Aviation Administration may prescribe, that the employee used that leave for purposes of being furnished treatment for that disability by a health care provider..(c)ApplicationThe amendments made by this section shall apply with respect to any employee of the Federal Aviation Administration hired on or after the date that is one year after the date of the enactment of this Act.(d)Policies and proceduresNot later than 270 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe policies and procedures to carry out the amendments made by this section that are comparable, to the maximum extent practicable, to the regulations prescribed by the Office of Personnel Management under section 6329 of title 5, United States Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate